Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to RCE filed 02/10/2022. Claims1-21 were pending. Claims 1-21 are allowed.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“redirecting an AI application, which accesses one or more AI services using a domain name of an AI cloud engine in the one or more AI cloud engines located in the AI source geographic region, to an edge node in the one or more edge nodes of the AI delivery edge network located in the non-AI-source geographic region, wherein the AI application is hosted in the non-AI-source geographic region; 
providing, by way of the edge node located in the non-AI-source geographic region, the one or more AI services to the AI application; 
causing the AI application to the edge node to invoke at least one of the one or more AI services to train a prediction model locally at the edge node.” 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Migault et al., US 2021/0006625 A1, Method for virtualizing functionality of edge node as service, involves modifying packet to include one of offload status indicator and context information associated with session, and transmitting modified packet to subsequent edge node.
Bernat et al., US 2019/0138908 A1, Computing device for processing artificial intelligence model in residential, commercial and industrial settings, has processing circuitry for causing execution of artificial intelligence model instance using hardware platform.
Shafiullah, US 10735528 B1, Method for delivering content based on geographic relocation of content source in a content delivery network, involves providing an origin server for the content at a first geographic location, the content is cached at edge server locations.
Dunne et al., US 2020/0272899 A1, Method for updating a neural network on edge devices, such as laptop computers, involves training the neural network by a processor in a centralized device with sending the trained neural network to the edge device with a dataset.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446